                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

 PAUL GRATTON,                                   )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )   No. 3:19-cv-00267
                                                 )
 DONALD Q. COCHRAN and                           )   Judge Trauger
 JOHN BENJAMIN SCHRADER,                         )
                                                 )
        Defendants.                              )

                                 MEMORANDUM OPINION

       Plaintiff Paul Gratton, an inmate of the Big Sandy U.S. Penitentiary in Inez, Kentucky,

Tennessee, filed this pro se action under the Racketeer Influenced and Corrupt Organizations Act

(“RICO”), 18 U.S.C. §§ 1961 et. seq., against United States Attorney Donald Q. Cochran and

United States Assistant Attorney John Benjamin Schrader. (Doc. No. 1). The plaintiff paid the

filing fee. (Doc. No. 3).

I.     Background

       The plaintiff was tried and convicted by a jury on five felony counts arising from his

shipping or transporting six unregistered silencers to himself from the United Kingdom. See

United States v. Gratton, Case No. 3:16-cr-00043-1 (M.D. Tenn.). He appealed his convictions to

the Sixth Circuit Court of Appeals. See United States v. Gratton, Case No. 17-6547 (6th Cir.). His

primary argument on appeal was that, during his trial, the prosecutor engaged in misconduct by

using hand signals to coach a witness, Ben Boerner, during Gratton’s cross-examination. Gratton

also claimed that individuals in the hallway outside the courtroom sent text messages to the

prosecution team during the trial. See Case No. 3:18-cv-00554, Doc. No. 11, Attach. 1 at 3.



                                                1
       Similarly, Gratton alleges here that “Defendant Schrader and other unknown members of

the prosecution team committed a series of felonies to insure the conviction of Plaintiff in case no.

3:16-cr-00043-1, U.S. v. Paul Gratton.” (Doc. No. 1 at 2). More specifically, the complaint alleges

that, at his trial, Defendant Schrader was sending “‘hand signals’ as cues to witness Ben Boerner

when the latter was being cross-examined by Plaintiff, prompting Boerner to answer that he ‘could

not recall’, ‘did not remember’ or ‘wasn’t sure’, or that ‘it had been a long time ago.” (Id.) The

complaint further alleges that United States Attorney Cochran has ignored his oath of office, as

well as the plaintiff’s various letters asking Mr. Cochran to open a grand jury investigation into

alleged witness tampering by the prosecution team. (Id.) As a result, the plaintiff asks the court

to appoint a Special Master “to oversee and investigate the Office of the United States Attorney in

the Middle District of Tennessee,” to permit the plaintiff discovery to determine “[i]n how many

other cases has Defendant Schrader engaged in witness tampering,” and such other relief as the

court deems just, equitable, and proper. (Id. at 5).

       On appeal of the plaintiff’s judgment of conviction for firearm offenses, the Sixth Circuit

affirmed, finding as follows with regard to the plaintiff’s prosecutorial misconduct claim:

       Gratton argues that the prosecutor engaged in misconduct by using hand signals to
       coach a witness, Ben Boerner, during Gratton’s cross-examination. Gratton also
       claims that individuals in the hallway outside the courtroom sent text messages to
       the prosecution team during the trial. Gratton first raised these allegations in his
       second request for bail pending appeal and request to convene a grand jury, which
       was filed while this appeal was pending. The district court denied Gratton’s motion
       for lack of jurisdiction. . . . Gratton cannot show any error because nothing in the
       record supports his allegations.

       In his reply brief, Gratton asserts that his allegations of prosecutorial misconduct
       need no support in the record and that the government should be required to
       interview the people who were in the courtroom and present affidavits from them
       to dispute his allegations. But Gratton bears the burden to demonstrate that an error
       occurred in the district court. Gratton further contends that the Assistant United
       States Attorney who wrote the brief on behalf of the government is acting under a

                                                  2
       conflict of interest and conspiring to obstruct justice. Gratton’s arguments are
       baseless.

Case 3:18-cv-00554, Doc. No. 11, Attach. 1.

       On June 14, 2018, the plaintiff filed a pro se Petition for Writ of Mandamus under 28

U.S.C. § 1361, in which he made similar arguments as those raised on appeal and in the present

case. See Gratton v. Cochran, Case No. 3:18-cv-00554 (M.D. Tenn.). The respondent filed a

motion to dismiss (Id., Doc. No. 9), which the court granted, referencing the Sixth Circuit’s

decision. (Id., Doc. No. 26).

II.    PLRA Screening Standard

       Under 28 U.S.C. § 1915(e)(2)(B), regardless of whether the prisoner-plaintiff paid the civil

filing fee, the court must dismiss any portion of a civil complaint filed that fails to state a claim

upon which relief can be granted, is frivolous, or seeks monetary relief from a defendant who is

immune from such relief. Although Gratton paid the filing fee and summons was issued on April

12, 2019 (Doc. No. 4), the court retains authority under 28 U.S.C. § 1915(e)(2) to dismiss this case

at any time if the court determines that the action is frivolous, malicious, or fails to state a claim

on which relief may be granted.

       The court must construe a pro se complaint liberally, United States v. Smotherman, 838

F.3d 736, 739 (6th Cir. 2016) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)), and accept the

plaintiff’s factual allegations as true unless they are entirely without credibility. See Thomas v.

Eby, 481 F.3d 434, 437 (6th Cir. 2007) (citing Denton v. Hernandez, 504 U.S. 25, 33 (1992)).

Although pro se pleadings are to be held to a less stringent standard than formal pleadings drafted

by lawyers, Haines v. Kerner, 404 U.S. 519, 520–21 (1972); Jourdan v. Jabe, 951 F.2d 108, 110

(6th Cir. 1991), the courts’ “duty to be ‘less stringent’ with pro se complaints does not require us


                                                  3
to conjure up [unpleaded] allegations.” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation

omitted).

III.   Screening Under § 1915(e)(2)(B)(i) & (ii)

       The plaintiff labeled his complaint as a complaint filed under RICO (Doc. No. 1 at 1) but

the complaint does not explain how the defendants allegedly violated RICO.             Instead, the

complaint states that “[a] Sixth Circuit Court of Appeals holding summarizes Plaintiff’s legal

claims better than Plaintiff could,” and cites a long block quote from a 1994 Sixth Circuit Court

of Appeals decision. (Doc. No. 1 at 3-4). In the absence of argument by the plaintiff, the court

assumes that he is proceeding under Section 1964(c), RICO's provision authorizing civil suits for

a violation of 18 U.S.C. § 1962. The provision provides, in pertinent part, that:

       Any person injured in his business or property by reason of a violation of section
       1962 of this chapter may sue therefor in any appropriate United States district court
       ....
18 U.S.C. § 1964(c). To establish a violation of Section 1962, a plaintiff must show: “(1) that

there were two or more predicate offenses; (2) that an ‘enterprise’ existed; (3) that there was a

nexus between the pattern of racketeering activity and the enterprise; and (4) that an injury to

business or property occurred as a result of the above three factors.” VanDenBroeck v. Common

Point Mortg. Co., 210 F.3d 696, 699 (6th Cir. 2001), abrogated on other grounds by Bridge v.

Phoenix Bond & Indem. Co., 553 U.S. 639 (2008) .

       A.      Underlying Predicate Offenses

       Although the complaint alleges that the defendants “committed a series of felonies to

insure” the plaintiff’s conviction and that the actions of individuals other than the defendants

“amount[ed] to witness tampering, which is a federal crime under 18 U.S.C. § 1512 and are

predicate acts under R.I.C.O,” the Sixth Circuit Court of Appeals already has determined that these
                                                 4
allegations are “baseless.” Case 3:18-cv-00554, Doc. No. 11, Attach. 1. As such, they cannot

serve as the underlying predicate offenses for the plaintiff’s RICO claim.

          In addition, the plaintiff’s allegations that “it is obvious that Defendant Cochran is hiding

evidence from the federal grand jury in order to ‘cover up’ the crimes of Defendant Schrader” and

that “Plaintiff is further informed and believes that Defendant Schrader was disciplined for other

prosecutorial misconducts in Washington, D.C. and, as a result, was ‘shipped off’ to the ‘back

waters’ of the Middle District of Tennessee” are factually and legally insufficient to allege

underlying predicate offenses for the plaintiff’s RICO claim. (Doc. No. 1 at 3). The complaint

therefore fails to plead facts which would form the basis of the first element of a RICO cause of

action.

          B.     Existence of an Enterprise

          Next, the complaint does not plead the existence of an enterprise between the defendants,

the second element of a RICO cause of action. An “enterprise” can be proven by showing (1) that

a group of persons formed an ongoing organization; (2) that they functioned as a continuing unit;

and (3) that the organization was separate from the pattern of racketeering activity in which it

engaged. Ouwinga v. Benistar 419 Plan Servs., Inc., 694 F.3d 783, 793 (6th Cir. 2012). The

complaint contains no factual allegations from which the court can conclude that the defendants

formed any type of association which functioned as a continuing unit. Without the existence of an

enterprise, the complaint cannot show that there was a nexus between the pattern of racketeering

activity and the enterprise. VanDenBroeck, 210 F.3d 696, 699.




                                                   5
        C.      Damages Resulting from a Pattern of Racketeering Activity

        Furthermore, the complaint does not contain any factual allegations of any damages

suffered by the plaintiff as a result of a pattern of racketeering activity. To the extent that the

complaint alleges that Gratton was wrongfully convicted as a result of a pattern of racketeering

activity, the plaintiff cannot use this action as an alternative to his unsuccessful appeal of his

sentence and conviction or as an alternative to his unsuccessful attempt to obtain a writ of

mandamus. Accordingly, the complaint fails to state a RICO claim.

        Finally, to the extent the plaintiff’s claims arise under federal criminal statutes, such as

obstruction of justice and witness tampering (see Doc. No. 1 at 1), there is no private right of action

available to Gratton. Absent a private right of action, a plaintiff cannot recover civilly for violation

of a criminal statute. See Saro v. Brown, 11 F. App'x 387, 388 (6th Cir. 2001) (“Violations of these

[mail and wire fraud] sections of the federal criminal code do not give rise to independent causes

of action.”); Collins v. Mortg. Elec. Registration Sys., No. 3:11–cv–00264, 2012 WL 610191, at

*7 (M.D. Tenn. Feb. 24, 2012) (dismissing plaintiff's claims for criminal forgery and criminal

grading of theft offenses in civil action), report and recommendation adopted, 2012 WL 848041

(M.D. Tenn. Mar. 12, 2012); see also Hopson v. Shakes, No. 3:12CV–722–M, 2013 WL 1703862,

at *2 (W.D.K y. Apr. 19, 2013) (holding that federal extortion statute “is a criminal statute, and

federal courts have consistently found that the Hobbs Act does not support a private cause of

action”)( internal quotation marks omitted). In addition, an individual cannot file criminal charges.

Therefore, the plaintiff’s claims for violations of these criminal statutes must be dismissed for

failure to state a claim.




                                                   6
III.   Conclusion

       For the reasons explained above, the court finds that the complaint fails to state claims

upon which relief can be granted against all defendants. Therefore, this action will be dismissed.

28 U.S.C. § 1915(e)(2).

       An appropriate order will be entered.



                                               ____________________________________
                                               Aleta A. Trauger
                                               UNITED STATES DISTRICT JUDGE




                                                 7
